Citation Nr: 0943534	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  04-20 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
40 percent for service-connected intervertebral disc syndrome 
(IDS). 

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1976 to February 
1980.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  The case was previously before the 
Board in July 2006 and was remanded for further development.  
The Board is satisfied that there has been substantial 
compliance with the remand directives and the Board may 
proceed with review of the issues decided herein.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

The Veteran presented testimony before a Decision Review 
Officer at the RO in September 2003.  He also presented 
testimony before the undersigned Veterans Law Judge in a 
videoconference hearing in May 2006.  Transcripts of those 
hearings are associated with the Veteran's claim folder.

The record raises an informal claim of entitlement to a total 
disability rating based on individual unemployability (TDIU) 
due to the Veteran's service-connected back disability.  The 
issue of whether entitlement to TDIU is warranted as a result 
of that disability is part and parcel of the increased rating 
claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, 
the issues are as noted on the title page.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Since the effective date of service connection, the Veteran's 
low back disorder has been manifested by subjective 
complaints of recurring episodic exacerbations of pain 
resulting in severe limitation of lumbar motion and 
pronounced intervertebral disc syndrome.  There is no 
evidence of ankylosis of the spine or severe incomplete 
paralysis of the right lower extremity with marked muscular 
atrophy. 


CONCLUSION OF LAW

Since the effective date of service connection, the criteria 
for an evaluation of 60 percent for low back disorder with 
degenerative disc disease have been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5293 (2002); 38 C.F.R. § 4.71a, DCs 5235-5243 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the Veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The Veteran was notified that his claim was awarded 
with an effective date of December 23, 1999, the date of his 
claim, and an initial 40 percent rating was assigned.  He was 
provided notice how to appeal that decision, and he did so.  
He was provided a statement of the case that advised him of 
the applicable law and criteria required for a higher rating 
and he demonstrated his actual knowledge of what was required 
to substantiate a higher rating in his argument included on 
his Substantive Appeal.  Although he was not provided pre-
adjudicatory notice that he would be assigned an effective 
date in accordance with the facts found as required by 
Dingess, he was assigned the date of the claim as an 
effective date, the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a).  

As discussed below, the rating criteria applicable to the 
Veteran's claim were amended during the pendency of this 
appeal in September 2002 and again in September 2003.  In the 
April 2004 statement of the case, the Veteran was provided 
with notice of both sets of revisions to the rating criteria 
for IDS and with the 2003 revisions to diagnostic code (DC) 
5292, limitation of motion in the lumbar spine.  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his 
claims, and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claims such that the 
essential fairness of the adjudication was not affected.  


VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Increased Ratings 

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, separate ratings can be assigned for separate 
periods of time based on facts found.  Fenderson v. West, 12 
Vet. App. 119 (1999). 

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  Notwithstanding the above, VA is required 
to provide separate evaluations for separate manifestations 
of the same disability which are not duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

The assignment of a particular DC depends on the facts of a 
particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One DC may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in DC by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, the Board has considered whether other 
rating codes may be more appropriate than the ones used by 
the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Factual Background

The Veteran is seeking a disability rating in excess of 40 
percent for his service-connected back disability, described 
as IDS or herniated nucleus pulposus.  In an April 2002 
rating decision, service connection was granted for IDS of 
the lumbar spine and a 40 percent rating was assigned, 
effective December 23, 1999, the date of claim.  The initial 
40 percent rating has remained continuously in effect since 
then.  The Veteran contends that his symptoms warrant a 
higher rating.  Specifically, he alleges that he experiences 
severe pain in his back and legs and that he has been 
incapacitated several times.  

The record reflects that the Veteran has been diagnosed with 
radiculopathy of the lower extremities, and in July 2004, he 
filed a separate claim for service connection for bilateral 
radiculopathy.  The Board notes that the medical 
professionals who have examined the Veteran have consistently 
assessed radiculopathy as a symptom of his lumbar spine 
disability.  As discussed below, prior to the amendments of 
September 2002, VA regulation applicable to IDS expressly 
contemplated neurological symptomatology such as neuropathy.  
Since September 2003, the rating criteria applicable to the 
Veteran's back disability provide for separate ratings for 
neurological symptoms.  In this decision, the Board has 
considered the neurological symptoms of the Veteran's back 
disorder to be related disabilities and rated them 
accordingly under separate diagnostic codes, as contemplated 
by the rating criteria.  Therefore, an independent finding of 
service connection for radiculopathy is not necessary.  

The medical evidence includes private treatment records from 
C.M., M.D., dated in October 1997, in which the Veteran was 
diagnosed with degenerative disc disease at the L5-S1 level 
with broad-based posterior disc bulge and right posterior 
herniation.  There was radiculopathy to the right lower 
extremity, and the Veteran reported severe pain in his right 
leg.  

VA outpatient treatment records indicate that the Veteran 
presented with complaints of low back pain in April 1999, 
which he reported had been ongoing for more than 10 years and 
had worsened over the past 3 to 4 years to include numbness 
in his right leg.  Bilateral ankle jerk was 2+ and 
symmetrical.   On examination, he had 4+/5 motor strength on 
the right versus 5/5 on the left, with sensation of tightness 
in the right paraspinal area.  In May and August 1999, there 
was moderate spasm in the paraspinal lumbar musculature.  

Private medical records from Dr. C.M. show that in November 
1999, the Veteran had tenderness in his lumbar spine with no 
obvious spasm.  Motor strength in the lower extremities was 
5/5 bilaterally, and sensation was intact but reflexes were 
1+ and symmetrical.  The Veteran had a positive straight leg 
raise on the right at 60 degrees.  VA physical therapy 
records dated in April 1999 note that the Veteran exhibited 
5+ strength in the lower extremities bilaterally as well as 
mild spasm in the lumbar paraspinal musculature.  In February 
2000, the Veteran had positive straight leg raise on the 
right at 70 degrees.  Sensation was intact and motor strength 
of the lower extremities was 5/5 bilaterally.  The Veteran 
was seen routinely by C.M. through the end of 2000, and his 
condition remained essentially unchanged, except that he had 
positive straight leg raising at 30 degrees in April 2000.  

VA treatment records indicate that in May 2000, the Veteran 
had pain and diminished sensation in the right lower 
extremity.  In September 2000, the Veteran had forward 
flexion to 88 degrees, extension to 20 degrees, and positive 
straight leg raising at 38 degrees on the right and 80 
degrees on the left.  He exhibited decreased muscle strength 
in the lower extremities bilaterally and diminished sensation 
on the right.  In November 2000, the Veteran was treated for 
low back pain and numbness in his leg.  He was found to have 
decreased sensation in L5 distribution on the right, with 
tender points on the right side of the lower lumbar area and 
positive straight leg raising on the right at 35 degrees.  He 
had forward flexion to 40 degrees, extension to 10 degrees, 
and bilateral bending to 10 degrees.  His condition was 
diagnosed as L5 radiculopathy and degenerative joint disease 
of the lumbar spine.  

The Veteran underwent a VA examination of his back in 
February 2001, in which x-rays showed decreased disc space 
and spondylosis changes at L4-L5 and L5-S1 levels.  He had 
forward flexion to 20 degrees, extension to 20 degrees, left 
bending to 25 degrees and right bending to 20 degrees, and 
all motions were limited by pain.  There was diffuse 
tenderness on the right lumbar paraspinal area, with no 
significant muscle spasm.  Straight leg raising was limited 
to 20 degrees on the right due to pain and was to 80 degrees 
on the left.  An MRI in March 2001 revealed disc dehydration 
and IDS from L3-L4 through L5-S1, while an EMG that same 
month found no electrophysiological evidence of neuropathy or 
radiculopathy.  On examination, the Veteran had moderate 
paraspinal muscle spasm and full strength in the lower 
extremities.  

Private treatment records from Dr. C.M. dated in May 2001 
show that the Veteran had minimal tenderness at the 
lumbosacral junction with no evidence of spasm.  Motor and 
sensory functions of the lower extremities were intact, and 
he had mildly positive straight leg raising at 70 degrees.  
He was seen in October 2001 and February 2002, and his 
symptoms were unchanged.   

VA treatment records indicate that an MRI was conducted in 
November 2002, which revealed desiccation of the inferior 
three lumbar discs, as well as diffuse disc bulge at L4-5, 
more pronounced on the right, and foraminal narrowing.  An 
EMG in December 2002 revealed denervation in muscles 
innervated by L5 root, although nerve conduction studies were 
within normal limits.  In January 2003, the Veteran described 
lower back pain that radiated down the left lower extremity.  
He reported mild urinary incontinence and stated that he used 
a TENS unit with minimal relief.  In February and March 2003, 
the Veteran reported occasional right leg pain and constant 
parasthesias down the back of his leg to the right foot, and 
in March 2003 he also had parasthesias in the left foot.  The 
Veteran was offered a laminotomy and foramenotomy in April 
2003 but declined. 

Private treatment records from Dr. C.M. dated in March 2003 
referred to recent EMG and nerve conduction studies which 
demonstrated evidence of denervation in muscles innervated by 
the L5 nerve root.  The Veteran complained of numbness in the 
medial aspect of his left foot, and he had diminished 
sensation in the L5 nerve root distribution of the left foot.  
Motor strength was 5/5 but straight leg raising was positive 
at 45 degrees bilaterally.  

The Veteran was afforded a VA examination of his spine in 
March 2003.  He reported continuous low back pain since the 
time of his injury, with pain radiating to the right leg that 
was accentuated with prolonged standing or walking.  He had 
normal posture and gait, with straight leg raising to 90 
degrees on the right and a negative straight leg raising test 
on the left.  The Veteran had forward flexion to 45 degrees, 
extension to 25 degrees, side flexion to 25 degrees 
bilaterally, and side rotation to 20 degrees bilaterally.  
The examiner stated that the Veteran is able to work at light 
duties in a job that allows him to change positions.  

The Veteran requested a back brace from VA in May 2003, which 
was denied.  He was advised to do lumbar strengthening 
exercises.  

A June 2003 letter from Dr. C.M. confirms the diagnosis of 
degenerative disc disease of the lumbar spine and also notes 
that the Veteran has been diagnosed with foraminal stenosis 
in the lumbar spine.  On examination, he had positive 
straight leg raise on the right and motor strength was within 
normal limits.  In September 2003, the Veteran had increasing 
back and bilateral leg pain, and there was positive straight 
leg raise on the right at 30 degrees.  A private MRI dated in 
October 2003 revealed degenerative-hypertrophic findings 
within the lower lumbar spine with broad-based herniation of 
disc material at the three lowermost intervertebral levels 
and multifactor narrowing of the neural foramina at these 
levels.  On physical examination, there was decreased range 
of motion in all planes in the lumbar spine with no spasm.  
The Veteran had mild weakness in the right lower extremity as 
well as decreased sensation.  Reflexes were symmetrical and 
motor function was normal.  The examiner noted that the 
Veteran had lost time from work due to his back and leg pain.  

The Veteran was afforded a VA examination in February 2004, 
in which he reported that prolonged standing and walking 
caused him significant discomfort into the anterior thigh on 
the right and into the medial aspect of his left foot and 
leg.  He was found to have normal reflexes and no spasm.  He 
had positive straight leg raising at 90 degrees on the left 
but not on the right.  Range of motion of the lumbar spine 
was normal, with some discomfort at the extremes of flexion 
and rotation.

The Veteran underwent a VA examination in March 2004, in 
which he reported back pain that radiated predominantly into 
his right lower extremity.  He described sharp, severe pain 
that was relatively constant but worsened with position and 
activity.  He also reported parasthesias and weakness 
secondary to discomfort and decreased function due to easy 
fatigability.  On examination, motor strength in the lower 
extremities was 5/5 on the left and 5-/5 on the right.  Knee 
flexion and extension was 4+/5, and dorsiflexion and plantar 
flexion were 4+/5.  Reflexes and light touch were symmetric 
and intact.  The examiner diagnosed radiculopathy secondary 
to herniating disc material as well as broad-based protrusion 
of the disc.  She stated that the Veteran was mildly to 
moderately impaired due to pain and weakness from this 
condition.  

The evidence includes Department of Labor records relating to 
the Veteran's disability claim in his employment with the 
United States Postal Service (USPS).  During a functional 
capacity evaluation in September 2004, the Veteran was found 
to have numbness and "giving way" in his leg.  Lower 
extremity strength was 4-/5 bilateral hip flexion, 4/5 
bilateral great to extension, 4/5 bilateral knee flexion and 
extension, and 4+/5 right and 5/5 left plantar flexion and 
dorsiflexion.  The Veteran reported increased pain with all 
motions except dorsiflexion, and he reported decreased 
sensation over the entire right lower extremity.  Sitting 
straight leg raising was to 40 degrees with reports of 
shooting lumbar pain.  Supine straight leg raising was to 20 
degrees right and 30 degrees left, with reports of pain.  The 
Veteran had lumbar flexion to 35 degrees, extension to 8 
degrees, left bending to 17 degrees, and right bending to 20 
degrees.  

The claims file contains records from W.D., M.D., who excused 
the Veteran from work for 3 days in April 2005, for 3 days in 
June 2005, and for 10 days in August 2005 due to a work 
related injury.  In June 2005, the Veteran had forward 
flexion to 40 degrees, extension to 20 degrees, right lateral 
bending to 20 degrees and left lateral bending to 30 degrees, 
with pain.  External rotation of the right hip was restricted 
and caused pain in that area, although x-rays showed normal 
hip joints.  Later that month, the Veteran had flexion to 30 
degrees, extension to 10 degrees, and left lateral bending to 
20 degrees, all of which intensified his pain.  He was unable 
to bend to the right.  

The claims file contains a December 2005 letter from C.C., 
M.D., which confirms the Veteran's diagnosis of lumbar IDS 
with right radiculopathy.  The doctor states that the 
Veteran's range of motion was markedly limited and there is 
tenderness and muscle spasm in the lumbar area.  He also 
reports that the Veteran has sensory deficits in the L5 and 
S1 distribution of the right foot and leg, although reflex 
and muscle strength are normal.  Straight leg raises were 
markedly abnormal on the right at 60 degrees and abnormal on 
the left at 80 degrees.  He recommended that the Veteran 
undergo lumbar decompression and stabilization.  

The record includes a February 2006 letter from H.E., M.D., 
who states that he has treated the Veteran's back and leg 
conditions for several years.  He notes that the Veteran has 
numbness and weakness in his legs, right worse than left, 
which cause difficulty with standing and walking.  He reports 
that the Veteran has undergone multiple epidural and trigger 
point injections without improvement.  The doctor states that 
the Veteran is unable to work due to his back and leg 
symptoms.  In a September 2004 treatment record, H.E. notes 
that the Veteran has permanent impairment of function in his 
legs due to radiculopathy.  He estimated the Veteran's 
impairment was 20 percent in the right leg and 7 percent in 
the left.  In January 2006, H.E. found the Veteran to have 
decreased range of motion in his lumbar spine, as well as 
weakness in his right lower extremity.  The left lower 
extremity appeared normal. 

A February 2006 letter from W.T., M.D., indicates that the 
Veteran was seen in November 2005 and is unable to work due 
to his back disability.  Treatment records dated between 
November 2005 and January 2006 indicate that he Veteran 
reported a "pinched nerve" in his back, with pain since 
October.  No range of motion tests are noted.  

The claims file contains an undated letter from T.D., M.D., 
who reports that she has treated the Veteran for low back 
pain which radiates into his legs, right worse than left.  
She notes the Veteran has 4/5 motor strength in the right 
lower extremity and decreased sensation in both legs.  She 
refers to recent MRIs and an EMG which confirm degenerative 
changes and IDS at L3-4 through L5-S1, disc bulge, and 
radiculopathy.  She reports that the Veteran has been treated 
with epidural steroid injections, trigger point injections, 
and oral anti-inflammatories.  She states that the Veteran is 
unable to perform the duties of his job, such as prolonged 
standing, stooping, pulling, twisting, or lifting heavy 
objects.  The doctor states that these restrictions would be 
in effect indefinitely and the Veteran's condition is likely 
to deteriorate.  The doctor also mentions that the Veteran 
suffered a work injury in October 1997 which aggravated his 
back condition. 

Treatment records from W.D., M.D., dated in July 2006 
indicate that the Veteran's range of motion included forward 
flexion to 50 degrees, extension to 15 degrees, right bending 
to 20 degrees, and left bending to 15 degrees.  Straight leg 
raising was positive to 20 degrees on the right and 45 
degrees on the left.  In September 2006, the Veteran had 
tenderness in the lumbar area with mild to moderate spasms on 
one leg stance.  He had forward flexion to 80 degrees, 
extension to 20 degrees, right bending to 30 degrees and left 
bending to 45 degrees, all with increased pain.  Straight leg 
raising was to 50 degrees on the right and was unremarkable 
on the left.  The Veteran reported that the pain radiated 
posteriorly in the lower extremities to the foot.  In April 
2007, the Veteran had flexion to 80 degrees, extension to 30 
degree, and side bending to 30 degrees bilaterally.  He 
reported pain extending through the right lower extremity.  

The claims file contains treatment records from A.W., M.D., a 
private doctor who assessed the Veteran's back disability 
between June 2007 and January 2008.  The Veteran consistently 
reported low back pain which radiated into his legs, right 
worse than left, as well as numbness and weakness in the 
lower extremities.  He was diagnosed with degenerative disc 
disease and chronic neuropathy.  During an examination in 
June 2007, the Veteran exhibited forward flexion to 
approximately 10 degrees, extension to approximately 10 
degrees, and evidence of paraspinal muscle spasms.  Reflexes 
in the lower extremities were diminished.  In January 2008, 
the examiner opined that the Veteran had "total body 
impairment of 20 percent."  

The Veteran was afforded a VA examination of his back in 
April 2009.  He reported aching pain in his low back that 
radiated into his right leg.  The Veteran reported severe 
flare ups which occurred weekly and lasted one to two days.  
He estimated that these incidents cause additional functional 
impairment of 50 percent.  He stated that he had experienced 
one incapacitating episode of unspecified duration in the 
past 12 months.  On examination, there was no ankylosis.  
There was spasm on the right side and guarding, tenderness, 
weakness, and pain with motion bilaterally.  These symptoms 
were severe enough to be responsible for the Veteran's 
abnormal gait.  Range of motion in the hips and knees was 
normal on the left and 3/5 for all motions on the right.  
There was 1/2 inch muscle atrophy in the right leg and calf and 
diminished sensation in the right lower extremity.  The 
Veteran had active flexion in the lumbar spine to 20 degrees, 
extension to 5 degrees, bilateral flexion to 15 degrees, left 
rotation to 15 degrees, and right rotation to 20 degrees.  
There was objective evidence of pain with repetition, but 
there was no additional loss of motion.  An MRI revealed bony 
spur formation throughout the lumbar spine as well as 
narrowing of the L4-L5 and L5-S1 disc space heights.  The 
examiner noted that the Veteran's back disability had severe 
effects on his activities of daily living.  He stated that 
the Veteran was medically retired because his back disability 
prevents him from performing his occupational duties.  

Legal Criteria and Analysis

The applicable rating criteria for intervertebral disc 
disease were amended effective September 23, 2002.  67 Fed. 
Reg. 54,345-54,349 (Aug. 22, 2002).  These changes were 
incorporated into subsequent changes to the rating criteria 
applicable to the diseases and injuries of the spine under 38 
C.F.R. § 4.71a, which are effective September 26, 2003.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  In the April 2004 
statement of the case, the Veteran was provided with notice 
of all revisions to DC 5293/5343, relating to IDS, as well as 
the 2003 amendments to DC 5292. 

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria.  Should an increased rating be warranted under the 
revised criteria, that award may not be made effective before 
the effective date of the change.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003 (Nov. 
19, 2003).

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R.  
§ 4.45.  


Under the provisions of Diagnostic Code 5292, in effect 
before September 26, 2003, a 10% rating is warranted for 
slight limitation of motion of the lumbar spine.  A 20% 
evaluation is assigned for moderate limitation of motion of 
the lumbar spine.  The highest rating allowable pursuant to 
this diagnostic code, 40%, will be awarded upon evidence of 
severe limitation of motion of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003).  

Under Diagnostic Code 5295, in effect before September 26, 
2003, lumbosacral strain warrants a noncompensable evaluation 
when manifested by slight subjective symptoms only.  A 10% 
rating is assigned when there is characteristic pain on 
motion.  A 20% evaluation requires evidence of muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in the standing position.  The highest rating 
allowable under this diagnostic code, 40%, will be awarded 
with evidence of a listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).  

The former provisions of Diagnostic Code 5293, in effect 
before September 23, 2002, provide criteria for evaluating 
intervertebral disc disease.  Under the former provisions of 
Diagnostic Code 5293, a noncompensable evaluation is assigned 
for post-operative, cured intervertebral disc disease.  A 10% 
rating requires evidence of mild intervertebral disc disease 
.  A 20% evaluation necessitates evidence of moderate 
intervertebral disc disease with recurring attacks.  A 40% 
rating requires evidence of intervertebral disc disease which 
is severely disabling with recurring attacks and intermittent 
relief.  The highest evaluation allowable pursuant to this 
diagnostic code, 60%, necessitates evidence of pronounced 
intervertebral disc disease with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  

Under the revised provisions of Diagnostic Code 5293, in 
effect from September 23, 2002 to September 25, 2003, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003).  

Effective September 26, 2003, the rating criteria applicable 
to diseases and injuries of the spine under 38 C.F.R. § 4.71a 
were amended by VA.  These amendments included the changes 
made to the criteria used to evaluate intervertebral disc 
syndrome, which had become effective in the previous year.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  The criteria for 
evaluating intervertebral disc disease were essentially 
unchanged from the September 2002 revisions, except that the 
diagnostic code for intervertebral disc disease was changed 
from 5293 to 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Specifically, the September 2002 intervertebral disc syndrome 
changes which were incorporated into the September 2003 
amendments stipulate that intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  According to the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes: 

A 10% rating requires evidence of incapacitating episodes 
having a total duration of at least 1 week but less than 
2 weeks during the past 12 months.  

A 20% rating requires evidence of incapacitating episodes 
having a total duration of at least 2 weeks but less than 
4 weeks during the past 12 months.  

A 40% rating requires evidence of incapacitating episodes 
having a total duration of at least 4 weeks but less than 
6 weeks during the past 12 months.  


A 60% rating requires evidence of incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  

Note 1:  For purposes of evaluations under Diagnostic 
Code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

Note 2:  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, each segment will be 
evaluated on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  

38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect from 
September 26, 2003).  

Also according to the new law, Diagnostic Code 5235 
(vertebral fracture or dislocation), Diagnostic Code 5236 
(sacroiliac injury and weakness), Diagnostic Code 5237 
(lumbosacral or cervical strain), Diagnostic Code 5238 
(spinal stenosis), Diagnostic Code 5239 (spondylolisthesis or 
segmental instability), Diagnostic Code 5240 (an kylosing 
spondylitis), Diagnostic Code 5241 (spinal fusion), 
Diagnostic Code 5242 (degenerative arthritis of the spine) 
(see also, Diagnostic Code 5003), Diagnostic Code 5243 
(intervertebral disc syndrome) are evaluated under the 
following general rating formula for diseases and injuries of 
the spine (unless intervertebral disc syndrome is rated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:  

A 10% evaluation will be assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of t he cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent of more of height.  

A 20% rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 30% evaluation is assigned for forward flexion of the 
cervical spine to 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.  

A 40% rating requires evidence of unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 50% evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  

A 100% rating requires evidence of unfavorable ankylosis of 
the entire spine.  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 degrees, left and right 
lateral flexion is zero to 45 degrees, and left and right 
lateral rotation is zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion is zero to 30 degrees, and left and right lateral 
rotation is zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the 
nearest five degrees.  

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect from 
September 26, 2003).  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  For the purpose of rating 
disability from arthritis, the cervical vertebrae, dorsal 
vertebrae, and lumbar vertebrae are considered groups of 
minor joints, ratable on a parity with major joints.  
38 C.F.R. § 4.45(f).  The lumbosacral articulation and both 
sacroiliac joints are considered to be a group of minor 
joints, ratable on disturbance of lumbar spine functions.  
Id.   

A maximum 40 percent evaluation is available under the prior 
criteria for DC 5292. Therefore, even with painful motion and 
functional impairment, a higher evaluation is not available.  
See Johnston v. Brown, 10 Vet. App. 80 (1997).  Similarly, 
the criteria for a higher rating is not warranted under the 
old criteria for DC 5295, since 40 percent is the maximum 
percentage under that Code.  Thus, additional analysis is not 
necessary. 

Clinical findings support the assignment of a 60 percent 
rating under DC 5293 for the entire appeal period.  May and 
August 1999 medical records include findings of muscle spasm 
with pain.  A May 2000 record includes a diagnosis of 
radiculopathy.  The April 2009 VA examination included 
findings of muscle spasm severe enough to result in altered 
gait.  The Board finds those symptoms persistent and more 
nearly approximate the criteria for a 60 percent rating. 

Because the Veteran's service-connected lumbar spine 
disability warrants a 60 percent rating under the old 
criteria, and a 60 percent rating under the revised criteria 
is the highest possible rating when intervertebral disc 
syndrome is rated based on incapacitating episodes, the only 
way to get a rating in excess of 60 percent is to rate the 
orthopedic and neurologic components separately.  


When evaluating neurological disabilities separately, a 10 
percent rating is assigned under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 for mild incomplete paralysis of the 
sciatic nerve.  A 20 percent rating is assigned for moderate 
incomplete paralysis, a 40 percent rating is assigned for 
moderately severe incomplete paralysis of the sciatic nerve, 
and a 60 percent rating is assigned for severe incomplete 
paralysis, with marked muscular atrophy.  An 80 percent 
rating is assigned under Diagnostic Code 8520 for complete 
paralysis of the sciatic nerve, where the foot dangles and 
drops, no active movement is possible for muscles below the 
knee, and flexion of the knee is weakened or lost.  The 
regulations pertaining to nerve paralysis, or neuropathy, 
have not been amended during the pendency of this appeal. 

Thus, under the revised criteria, the Veteran's service-
connected back disability could be rated based on 
incapacitating episodes, or the orthopedic and neurologic 
manifestations could be separately rated, if that resulted in 
a higher overall rating.  There is no indication in the 
medical records that the Veteran has been prescribed bed rest 
due to incapacitating episodes.  Thus, to warrant a combined 
rating higher than 60 percent under the revised criteria, the 
medical evidence would have to show that the Veteran had, at 
the very least, neurological manifestations of severe 
incomplete paralysis, with marked muscular atrophy, which 
would warrant a 60 percent rating under Diagnostic Code 8520.  
That rating, combined with a rating of either 20 percent or 
40 percent based on the orthopedic manifestations, would 
combine to a 70 percent rating when using the combined 
ratings table at 38 C.F.R. § 4.25.  (The separate ratings are 
not simply added together.)  Or, if the orthopedic 
manifestations warranted a 50 percent rating for unfavorable 
ankylosis of the entire thoracolumbar spine, and the 
incomplete paralysis of the sciatic nerve were considered 
moderately severe, warranting a 40 percent rating, than a 
rating in excess of 60 percent would be assigned. 

Ankylosis is not demonstrated.  During the course of the 
appeal, the Veteran's forward flexion has been shown to be 
limited to 30 degrees in February 2001 and April 2009; 
however, the bulk of the physical findings show flexion to at 
least 40 degrees.  Thus, assignment of a rating in excess of 
20 percent based on the revised criteria for orthopedic 
manifestations is not warranted.  Thus, to warrant a combined 
rating of more than 60 percent, the neurological symptoms of 
sciatica would have to demonstrate at least severe incomplete 
paralysis with marked muscular atrophy.  The medical evidence 
in this case does not support a finding of severe incomplete 
paralysis with marked muscular atrophy.  The veteran has pain 
that radiates and results in an antalgic gait at times, as 
well as some demonstrable muscle spasm at other times; 
however the medical evidence simply does not show that the 
Veteran's incomplete paralysis of the sciatic nerve is severe 
in degree.  The most recent VA examination included findings 
of 1/2 muscle atrophy in the right leg and calf and diminished 
sensation, but there was normal range of motion of the knee.  
Even if the orthopedic manifestations warranted a 40 percent 
rating, a 40 percent rating for the neurological 
manifestations still only combines to a 64 percent rating, 
which when rounded to the nearest 10, results in a 60 percent 
rating. See 38 C.F.R. § 4.25.

In sum, the service-connected back disability warrants a 60 
percent rating under the criteria in effect prior to 
September 2002, and a rating in excess of 60 percent is not 
assignable under either the old or the revised rating 
criteria, even when the orthopedic manifestations are 
separately rated, and combined, with the neurologic 
manifestations. By this method, the veteran will receive the 
most advantageous rating.

The criteria for the assignment of a 60 percent rating is 
warranted, and the preponderance of the evidence is against 
the assignment of a rating in excess of 60 percent at any 
time during the appeal period; there is no doubt to be 
resolved; and a rating higher than 60 percent is not 
warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3. 

Extraschedular consideration

During the course of the appeal, the Veteran's back 
disability appears to have caused interference with 
employment.  The Veteran has reported that he was forced to 
retire from his job with the United States Postal Service due 
to his back disability.  He filed a disability claim with the 
Department of Labor in September 2004, and the claims file 
contains a letter from his supervisor explaining that the 
Veteran's physical limitations made him unable to perform the 
functions of his position.  In addition, a number of medial 
examiners, including VA providers, have stated that the 
Veteran's back disability renders him unable to work.  As 
such, the Board must adjudicate the issue of whether referral 
for an extraschedular rating is warranted.  See Barringer v. 
Peake, 22 Vet. App. 242 (2008).  

Here, the record does not establish that the rating criteria 
are inadequate for rating the Veteran's service- connected 
back disability.  The competent medical evidence of record 
shows that his back disability is manifested by pain, 
limitation of motion and radiculopathy.  The applicable 
diagnostic codes used to rate the Veteran's disability 
provide for ratings based on those symptoms.  In addition, 
the effects of pain and functional impairment have been taken 
into account and are considered in applying the relevant 
criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the 
Veteran's disability have been fully considered and are 
contemplated in the rating schedule; hence, referral for an 
extraschedular rating is unnecessary at this time.  Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  


ORDER

An evaluation of 60 percent, but no higher, for service-
connected intervertebral disc syndrome is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.


REMAND

As noted, the record includes statements from medical 
examiners, including VA providers, who indicate that the 
Veteran's back disability renders him unable to work.  The RO 
has not addressed the issue of extraschedular consideration 
for the service-connected issue on appeal.  Accordingly, an 
informal claim for a TDIU has been satisfied and 
consideration must be given to whether the Veteran is 
entitled to a TDIU rating.  The question is whether the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities.  
Further action by the RO is necessary with respect to the 
issue of entitlement to a TDIU.  See Rice, 22 Vet. App. at 
447. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate notice 
regarding the information and evidence 
necessary to substantiate a claim for 
TDIU.  

2.  After completion of the foregoing, 
schedule the Veteran for an appropriate 
VA examination to determine whether he 
is unemployable solely due to his 
service-connected disabilities; that 
is, the low back disability, allergic 
rhinitis and sinusitis.  The claims 
folder must be made available to the 
examiner for review.  Based on the 
examination and review of the record, 
the examiner should specifically 
address whether it is at least as 
likely as not (50 percent or more 
probability) that the Veteran's 
service-connected disabilities, without 
regard to his age or the effects of any 
non-service-connected disabilities, are 
severe enough to preclude him from 
obtaining and maintaining any form of 
gainful employment consistent with his 
education and occupational experience.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


